Title: To Benjamin Franklin from Joseph Galloway, [16?–28? November 1765]
From: Galloway, Joseph
To: Franklin, Benjamin



  [November 16?–28?, 1765]
  [First part missing]

Americans and remove their chief Complaint and all reasonable Cause of [Murmurs?] and Discontent, notwithstanding their present objections to it. They will naturally conceive it their Duty to obey Institutions and Laws agreed on by their own representatives; And in my Opinion This woud form the Strongest and most indissoluble Bond of Union, that can be invented, between the mother Country and her Foreign Dominions. Can Brittain, when she duly considers the Ambitious Temper of Human Nature, without this, or some theory like it, expect to retain her Sovereignty over the Colonies longer than they find themselves in a Capacity to separate from her? Shoud it not be recollected, That the first Settlers of America came over possessed of the highest Ideas of Liberty. That their Posterity have been educated in the same Notions. Several of their Governments are meerly Democratical, and Consequently very liable to discontent and Insurrections. Their Distance from their mother Country will Lessen her Awe, and the Idea of her Power, and when in a more Opulent State, and increased in Numbers, will probably prompt them to throw off their Subordination. I do not think this can possibly Happen in our Day, God Grant it never may—I am sure no good man woud wish to see it. But certainly these Considerations indicate the Prudence, if not the Necessity of Uniting the Colonies to their Mother Country by every Prudential Measure that can be devised.
It is difficult to Describe the Distress to which these distracted and Violent Measures have subjected the People of this Province and indeed all No. America. Here are Stamp Papers, But the Mob will not suffer them to be used, and the Publick Officers of Justice and of Trade, being under Obligation of their Oaths and liable to the Penalties of the Statute will not proceed in their Duties without them. A Stop is put to our Commerce and our Courts of Justice is Shut up. Our Harbours are filled with Vessels, but none of them, save those cleared out before the 2d. of November dare to Move, because neither the Governor or Collector will clear them out, and if they would the Men of War threaten to Seize them as forfeited for want of Papers agreable to the Laws of Trade. Our Debtors are Selling off their Effects before our Eyes, and removing to another Country with innumerable other Mischiefs brought on us by this fatal Conduct, from which I can see no Relief, But from an immediate repeal of the Act. As to the proceeding without the Papers our Friends seem resolved to suffer any Inconveniance rather than incur the Penalties of an Act of Parliament, or even to seem to give any opposition to it’s Execution while in Force.
The Merchants of this Port brought me on Saturday Last a rough Draught of an Address to the Merchants in England relating to their Commerce for my Correction. But it being very Violent and indiscreet throughout, denying the Power of Parliament, at the request of our Friends I drew another, every way moderate, and in decent Terms giving a just Account of the Distress of our Commerce. I warmly recommended to them Not to join in the other, and if possible to prevail with all the Merchants to Sign it, which they have promised to comply with. They also promise to send a Copy to our Agents, and direct that you be advised with on the Occasion.
I have deliverd to my good friend the Governor of Jersey the Pamphlet relating to the Change of Government in Carolina which he has undertook to send you. As to the Change of our own, we are not without Apprehensions that Occurrences may happen to retard it; But we make ourselves easy under a perfect Confidence that no Opportunity will be omitted by Mr. Jackson and yourself to effectuate that Desirable Event now so anxiously wishd for by Nine tenths of the People.
I Transmit herewith, a Copy of the Proceedings of the Congress at New York. I am sorry, their Conduct upon the whole does not promise more Success than it Seems to do. It is unfortunate that all the Legislatures did not send Committees to it, but still more unfortunate that they coud not agree to form such addresses as all Coud Sign. I mean Decent and Moderate and not negative of the Parliamentary Jurisdiction; As we have cause to think they will not be received for that Reason. Our Committee did not return till after the House adjournd. The Speaker received the Addresses from them and woud have prevailed on the Committee of Correspondence to have Transmitted them to our Agents. But as the House expected, they woud have been Sent from the Congress by that Body, and had invested you with the Power of Judging of the propriety and Decency of them, We returnd them again to the Committee, who I conclude has or will Send them to you.
Thus. I hear Since I wrote the above that the merchants have added to their Address the word unconstitutional with respect to the Stamp Act, which I was in hopes they would have Left out but as it is directed to the merchants perhaps it may not be taken amiss.

Governor Moore is lately arrived at New York, and has been obliged to deposit the Stampt Papers &c in the Hands of the Corporation with those formerly Sent over in Mr. Coldens Time.
I fear I have already tired your Patience and Philosophy with this long Letter, tho’ I know you want as little of either as most men and therefore I conclude with, my Sincerest Wishes for your Happiness, and assuring you that I am, my dear friend your very Affectionate Humble Servant
Jos. Galloway
Benj. Franklin Esq
